DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb et al. (US 2012/0241296) hereafter “Webb”.
Regarding claim 1, Webb discloses a mechanism-operated control (MOC) assembly (Fig. 5) for a circuit breaker (10), comprising: a drive assembly (the combination of 58 and 60) arranged within the circuit breaker and fixedly attached to an output shaft (42) of the circuit breaker; and a drive pin (the pin that goes through 60) hingedly attached to the drive assembly within the circuit breaker (Fig. 5), the drive pin extending through a guide slot (the opening on the side wall where 60 is connected to) formed in a housing of the circuit breaker (Fig. 5); wherein changing an operational state of the circuit breaker rotates the output shaft, causing the drive assembly to rotate, thereby moving the drive pin within the guide slot (¶ [Abstract] and [0022]).
Regarding claim 2, Webb further discloses the drive assembly comprises a drive arm (58) fixedly attached at one end thereof to the output shaft of the circuit breaker (Fig. 5).
Regarding claim 3, Webb further discloses the drive assembly further comprises a connecting arm (60) hingedly attached at one end thereof to the drive arm at an opposite end thereof, the connecting arm hingedly attached at an opposite end thereof to the drive pin (Fig. 5).

Allowable Subject Matter
Claims 4-11 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 4, the prior art fails to teach, disclose, or suggest, either alone or in combination, a status indicator disposed on the wall of the switchgear; wherein changing an operational state of the circuit breaker mechanically operates the MOC assembly to slide the drive plate in a direction that pivots the drive arm from a first position to a second position, the first and second positions of the drive arm being visible externally of the switchgear through the status indicator and in combination with the rest of the limitations of the claim.
Regarding Claim 8, the prior art fails to teach, disclose, or suggest, either alone or in combination, providing a status indicator on the wall of the switchgear; wherein changing an operational state of the circuit breaker mechanically operates the MOC assembly to slide the drive plate in a direction that pivots the drive arm from a first position to a second position, the first and second positions of the drive arm being visible externally of the switchgear through the status indicator and in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/r s luebke/SPE - AU 2833                                                                                                                                                                                                        
/renee s luebke/Supervisory Patent Examiner, Art Unit 2833